

115 HR 3889 IH: Waiving Hindrances to Economic Enterprise and Labor Act
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3889IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Ms. Tenney (for herself and Mr. Higgins of Louisiana) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the FAST Act to modify eligibility requirements for participation in a commercial driver
			 pilot program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Waiving Hindrances to Economic Enterprise and Labor Act or the WHEEL Act. 2.Commercial driver pilot programSection 5404(f)(4) of the FAST Act (Public Law 114–94; 49 U.S.C. 31315 note) is amended to read as follows:
			
 (4)Covered driverThe term covered driver means an individual who— (A)is between the ages of 18 and 21;
 (B)holds a valid commercial driver’s license; (C)has a driving record without citations, violations, or other safety infractions; and
 (D)has received a certification of completion of a training program or similar qualification, as determined appropriate by the Secretary, demonstrating skill and aptitude with respect to the operation of a commercial motor vehicle..
		